Citation Nr: 0735695	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  04-40 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hearing loss, right 
ear.

3.  Entitlement to an initial compensable rating for hearing 
loss, left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
July 1981 and from February 1983 to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that granted service connection and assigned a noncompensable 
rating for hearing loss, left ear with an effective date of 
October 30, 2002, the date of the original claim.  The 
December 2003 rating decision also denied service connection 
for hearing loss, right ear, hypertension, and chronic 
disability to account for positive PPD test.

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected hearing loss, left 
ear, the Board has characterized this issue in accordance 
with the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.

In his substantive appeal, the veteran checked off the box 
indicating that he was appealing all issues, including 
service connection for a disability resulting from a positive 
PPD test.  He then made arguments regarding service 
connection for hypertension, and a right ear hear loss, as 
well as an argument for a higher rating for the left ear 
hearing loss.  The issue regarding the positive PPD was not 
discussed by the veteran, nor was it mentioned by either the 
veteran's local or national service representative.  The 
Board concludes that the veteran is no longer pursing that 
issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's 
hypertension is not a result of any established event, 
injury, or disease during active service.

3.  The evidence of record does not demonstrate that a 
hearing loss, right ear disability was manifest during active 
service or developed as a result of an established event, 
injury, or disease during active service.

4.  The evidence demonstrates the veteran's service-connected 
hearing loss, left ear is presently manifested by level I 
hearing acuity.


CONCLUSION OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).

2.  Hearing loss, right ear was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

3.  The criteria for a compensable rating for hearing loss, 
left ear were not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in December 2002 and March 2004.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issues addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The Board notes the absence of the veteran's service records 
from 1975 to 1981.  A request to the National Personnel 
Records Center for these records revealed the absence of 
records in the veteran's service file.  A search of the 
Defense Personnel Records Image Retrieval System yielded 
negative results.  A request to Code 13 for the veteran's 
materials resulted in a negative reply.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
this claim would not cause any prejudice to the appellant.

Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension and tuberculosis, become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Hypertension

In this case, the service medical records are negative for a 
diagnosis of hypertension.  A blood pressure reading in 
November 1982 was 120/80.  In August 1983, his blood pressure 
was recorded as 120/80.  In March 1987, while being evaluated 
for a genitourinary ailment, blood pressure was initially 
128/102, but on retake, it was 130/90.  During an April 1987 
emergency room visit for a sprained ankle, the veteran's 
blood pressure was 141/89.  In August 1989, blood pressure 
was recorded as 120/80.  The May 1993 examination for the 
purpose of separation from service included a blood pressure 
reading of 138/96 and did not include a diagnosis of 
hypertension.  

There are no medical records associated with the claims 
folder dated prior to March 2002, when the veteran was seen 
at a VA outpatient treatment clinic to establish care for 
hypertension.  At that time, hypertension was diagnosed.  The 
veteran related a one-year history of hypertension that was 
fairly controlled on medication.  He reported that he had 
been out of medication for five months.  He had a blood 
pressure reading of 152/121.  The diagnosis given was 
uncontrolled hypertension.  The record reflects ongoing 
treatment since that time for hypertension

According to VA schedular guidelines, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater and isolated systolic hypertension means the 
systolic blood pressure is predominantly 160 or greater with 
diastolic pressure of less than 90.  See 38 C.F.R. § 4.104 
Diagnostic Code 7101 (2006).  The Board notes that the 
service medical records contain elevated blood pressure 
readings for the veteran in March 1987, April 1987 and 
May 1993.  However, the Board observes that the March1987 and 
April 1987 readings were taken in an emergency room when the 
veteran was in distress.  The Board finds that three blood 
pressure readings taken six years apart do not comprise the 
predominant trend that is required by VA schedular guidelines 
to establish hypertension.  

According to the evidence of record, the initial diagnosis of 
hypertension was provided in 2001, eight years after the 
veteran left active service-well beyond the one-year period 
during which presumptive service connection could be granted.  
The veteran's current hypertension is well documented, but 
there is no medical evidence that connects the veteran's 
currently diagnosed hypertension with any incident, event, or 
disease that occurred during his active duty service.  Based 
upon the evidence of record, the Board finds the veteran's 
present hypertension was not incurred as a result of an 
established event, injury, or disease during active service.  
Without medical evidence establishing an etiology between 
events in service and the present diagnosis of hypertension, 
service connection for hypertension cannot be granted.  

While the veteran may believe his hypertension was incurred 
as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Hearing Loss, Right Ear

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels. 
Id. at 157.


On the authorized audiological evaluation in November 1982 
for purposes of reenlistment in the army, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
10


A service audiological examination report from January 1992 
noted that the veteran was routinely exposed to hazardous 
noise.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
25
25

An audiometry record from February 1992 noted that pure tone 
testing revealed a borderline flat loss in the right ear.

The veteran's May 1993 separation audiological examination 
revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
20
20
20

On VA examination in March 2003, pure tone thresholds, in 
decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
15
20
25
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner noted that pure tone 
audiometrics revealed a mild sensorineural hearing loss of 
6000 Hertz for the right ear.  The diagnosis given was mild 
right high frequency hearing loss.  The examiner opined that 
it was as least as likely as not that noise contributed to 
the veteran's hearing loss.

The evidence of record shows that the veteran's right ear 
hearing loss is not currently manifest by any of the 
following:  auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater; or 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2007).  
The Board finds the March 2003 VA examination results 
persuasive regarding the current status of the veteran's 
hearing loss in his right ear.  The March 2003 VA opinion is 
shown to have been based upon a thorough examination and a 
review of the medical evidence of record.  The examiner 
fulfilled her requirements by eliciting information from the 
veteran concerning his medical history and conducting the 
necessary tests in accordance with standard medical practice 
and guidelines promulgated by the Secretary of Veterans' 
Affairs.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

As the results of the March 2003 VA examination do not meet 
the criteria outlined by 38 C.F.R. § 3.385 necessary to 
establish the presence of a hearing loss disability, 
entitlement to service connection for hearing loss, right 
ear, cannot be granted.

Law and Regulations-Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses are prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2007).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for 
rating purposes are to be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 
Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2007)




Hearing Loss, Left Ear

On VA examination in March 2003, pure tone thresholds, in 
decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
LEFT
45
20
45
35
36

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The examiner noted that pure tone 
audiometrics revealed a mild, moderate mixed hearing loss for 
the left ear.  The diagnosis given was mild to moderate mixed 
left hearing loss.  The examiner opined that it was at least 
as likely as not that noise contributed to the veteran's 
hearing loss.

Service connection for hearing loss, left ear, was 
established by an RO decision dated December 2003.  This 
decision was based on the veteran's service records and the 
results of the March 2003 VA examination.

Based upon the evidence of record, the Board finds the 
veteran's hearing loss does not represent an exceptional 
pattern of hearing impairment.  Consequently, the Board must 
use Table VI to evaluate the veteran's compensation rating.  
Applying the March 2003 VA audiology examination findings to 
Table VI, the veteran rates a Roman Numeral designation of I 
for the left ear.  Applying that Roman Numeral designation to 
Table VII results in a noncompensable rating.

The Board also finds the March 2003 examination was adequate 
for rating purposes.  The examiner fulfilled her requirements 
by eliciting information from the veteran concerning his 
medical history and conducting the necessary tests in 
accordance with standard medical practice and guidelines 
promulgated by the Secretary of Veterans' Affairs.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
bilateral hearing loss, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating 
(38 C.F.R. § 3.321).  There is no probative evidence of any 
marked interference with employment.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the veteran may genuinely and sincerely believe that 
his hearing loss warrants a compensable rating, he is not a 
licensed medical practitioner and is not competent to offer 
medical opinions as to the extent of his disability.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hearing loss, right ear 
is denied.

Entitlement to an initial compensable rating for hearing 
loss, left ear is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


